Citation Nr: 1748562	
Decision Date: 10/27/17    Archive Date: 11/03/17

DOCKET NO.  13-14 221	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in White River Junction, Vermont


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include major depressive disorder, post-traumatic stress disorder, and alcohol and drug abuse disorder. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Christopher M. Collins, Associate Counsel





INTRODUCTION

The Veteran served on active duty from August 1984 to July 1988.  This matter is before the Board of Veterans' Appeals (Board) on appeal of a January 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in White River Junction, Vermont.  In April 2015, the Board issued a decision in which it denied service connection for a mood disorder, characterized as depression with alcohol dependence.  The Veteran appealed this decision to the United States Court of Appeals for Veterans Claims (Court).  In an August 2016 Memorandum Decision, the Court vacated the Board's decision and remanded the matter back to the Board for a reevaluation of the issue of entitlement to service connection for a mood disorder.  

Upon receipt of the case, the Board in February 2017 remanded it to the RO, via the Appeals Resource Center (ARC) located in Washington, D.C., for it to carry out further development.  Following the issuance of a September 2017 supplemental statement of the case which continued the denial of service connection, the matter was returned to the Board for its adjudication.  

The Board notes that in the January 2011 rating decision, the RO denied service connection for depression with alcohol dependence.  As a function of the Board's de novo review authority, the Board has characterized the appellant's claim as one for an acquired psychiatric disorder, to include major depressive disorder, PTSD, and alcohol and drug abuse.  See Clemons v. Shinseki, 23 Vet. App. 1, 6 (2009) (VA has an obligation to consider whether possible mental disorders are service connected if those disorders are indicated by the evidence in the record even if a veteran's claim does not specifically identify those disorders and instead identifies a distinct but related mental disorder.).  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

Regrettably, the Board is unable to proceed with adjudication of the Veteran's claim of service connection for an acquired psychiatric disorder and must remand this issue for further development of the record.  Pursuant to the February 2017 remand, the Veteran was afforded an examination in June 2017 to evaluate his acquired psychiatric disorder and elicit an opinion as to whether the disorder preexisted service.  If so, the examiner was to opine whether the disorder was aggravated by service, and if that were the case, the examiner was to then opine whether the disorder was nevertheless attributable to service.  After a review of the virtual claims file and an in-person interview, the examiner set forth a diagnosis of alcohol induced sleep and depressive disorder with severe use disorder, as well as cannabis induced sleep disorder with severe use disorder.  The examiner then opined that the Veteran's psychiatric disorder was first present in childhood along with a childhood onset of cannabis abuse, based in part on the Veteran's own credible accounts of the history of such abuse dating from 1992, 1994, and 2009 as well as the in-person interview.  In addition, the examiner also stated that "[t]he stress of military service did appear to aggravate his pre-existing alcohol and cannabis abuse", and further commented that the disorder may not have continued during service if it was not present beforehand.  

The February 2017 examiner's opinion is incomplete.  First, the examiner did not delineate whether the Veteran had a separately diagnosable psychiatric disorder.  The diagnosis put forward, alcohol induced sleep and depressive disorder with severe use disorder, is an amalgamation of several different psychiatric and mental health issues without any clear distinction regarding the severity of each different disorder.  The examiner did state that the alcohol and cannabis abuse caused "90%" of the Veteran's issues, but there is no explanation of what this percentage ranking actually means in terms of impact on the Veteran.  It is unclear whether the Veteran's previously diagnosed major depressive disorder is distinct from the alcohol and cannabis abuse, and there is no indication whatsoever of whether the Veteran has PTSD, despite his history of being diagnosed and treated for such.  On remand, the examiner must clarify what diagnosis is appropriate for this Veteran, and must specifically state whether the alcohol abuse is attributable to the Veteran's major depressive disorder and/or any other diagnosable psychiatric disorder.  
In addition, the February 2017 opinion does not provide any insight into whether the acquired psychiatric disorder, regardless of how it is characterized, is attributable to service.  The examiner found both that the alcohol and cannabis abuse preexisted service and that the condition was aggravated by service.  As there is no opinion regarding the etiology of the acquired psychiatric disorder, inasmuch as such a determination is distinct from the opinion regarding the preexisting nature and aggravation of the disorder, the case must be remanded in order to obtain said opinion.  

Accordingly, the case is REMANDED for the following action:

1. Provide the Veteran's claims file to the VA psychologist who issued the opinion in the June 2017 VA examination, or, if she is not available, to another qualified VA mental health professional, for the purpose of providing an opinion as to the nature and etiology of the Veteran's acquired psychiatric disorder.  The electronic claims file must be provided to and reviewed by the psychologist in conjunction with the opinion.  

The psychologist must first provide diagnoses for all currently and previously diagnosed psychiatric disorders found.  The examiner is specifically asked to determine whether the Veteran has major depressive disorder and/or PTSD that is separately diagnosable from alcohol and cannabis abuse disorder.  Then, based upon the claims file review, the history presented by the Veteran, and the examination results, the examiner is requested to provide an opinion as to whether any currently or previously diagnosed psychiatric disorder clearly and unmistakably preexisted service, and clearly and unmistakably did not worsen beyond natural progression during service.  Regardless of whether the examiner determines that an acquired psychiatric disorder clearly and unmistakably preexisted service or not, an opinion must also be rendered as to whether any diagnosable acquired psychiatric disorder is at least as likely as not (a 50 percent or greater probability) etiologically related to service.  

If the disorder is not found to have preexisted service, OR, the disorder is found to have preexisted service but was worsened beyond natural progression during service, and a diagnosis of PTSD is deemed appropriate, the examiner must specify (1) whether the verified stressors are sufficient to produce PTSD; and (2) whether there is a link between PTSD symptomatology and the in-service stressors found to be established by the record and found sufficient to produce PTSD.  

In rendering said opinions, the examiner must consider, and discuss as necessary, lay testimony from the Veteran regarding his depression and suicidal ideation during service as well as his assertion that his alcohol abuse increased significantly while he was in service.  

The examiner must provide a complete rationale for all opinions expressed.  

2. After completion of the foregoing, readjudicate the
claim.  If any benefit sought on appeal remains denied, furnish the Veteran with a supplemental statement of the case and afford him the appropriate time period for response.  Then, return the case to the Board. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




